DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to Office Action, received 6-22-2021, is acknowledged.  Claims 41-43, 49-53, 59, 60, 62, and 63 have been amended.
Claims 41-63 are pending and under consideration.
Rejections/Objections Withdrawn
The objection to Figure 3 because "Lactobacillus" should be "Lactobacillus", is withdrawn in light of the replacement figure.
The objection to claim 49 because in line 3, "and" should not be in italics, is withdrawn in light of the claim amendment.
The objection to claim 50 because in line 1, "Lactobacillus" should be in italics, is withdrawn in light of the claim amendment.
The objection to claim 51 because in line 1, "Lactobacillus" should be in italics, is withdrawn in light of the claim amendment.
The objection to claim 52 because in line 2, "Lactobacillus" should be in italics, is withdrawn in light of the claim amendment.
The objection to claim 53 because in line 2, "Lactobacillus" should be in italics, is withdrawn in light of the claim amendment.
The objection to claim 59 because: lines 3, 6, "L. gasseri" should be in italics; line 6, "L. crispatus" should be in italics; line 9, "L. jensenii" should be in italics, is withdrawn in light of the claim amendment.
The objection to claim 60 because: lines 3, 6, "L. gasseri" should be in italics; line 6, "L. crispatus" should be in italics; line 9, "L. jensenii" should be in italics, is withdrawn in light of the claim amendment.
The rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "the method according to claim 1", is withdrawn in light of the claim amendment.
The rejection of claim 62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "NaOH 0.1 M or HC1 0.1 M to pH 4.5 of the lubricant”., is withdrawn in light of the claim amendment.

The rejection of claim 63 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the mechanism of administration, is withdrawn in light of the claim amendment.
The rejection of claims 43-45, 47, 49, 51, 53, 58, 60, and 61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what said composition is effective against, is withdrawn in light of the claim amendments.

Rejections/Objections Maintained
The objection to claim 63 because: line 4, "L. gasseri" should be in italics, is maintained.
The rejection of claims 41, 46, 48, 50, 52, 54-57, and 59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "around", and, "excipients", is maintained.
	Applicant argues that one skill in the art, having read the disclosure and haing general common knowledge, would find the metes and bounds of "about pH 4.5 or lower" to be reasonably certain with the context of the present claim.
	The examiner has considered applicants' argument, but does not find it persuasive because newly amended claim 41 now recites "about pH 4.5 or lower".  The specification does not define the metes and bounds of "about" when determining pH.  Thus, it is unclear if "about pH 4.5" includes pH 8.0.
	Applicant argues that concerning "excipients" and "thiosulfate", paragraph 0013 restricts thiosulfate to the specific compositions of CN20091145852.  Applicant argues that the fact that a disclosure teaches a given substance can be used as an excipient for a particular composition does not mean that this substance must always and exclusively be used as an excipient in every composition henceforth formulated.
	The examiner has considered applicant's argument, but does not find it persuasive for clarifying the issue of whether thiosulfate in the instant claims is included in the scope of "excipients" or whether it is in addition to said "excipients".

The rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether "excipients" in section vi) is to the exclusion of thiosulfate listed in section v), is maintained.
	For applicant's argument concerning "excipients" and thiosulfate, see supra.
	The examiner has considered applicant's argument, but does not find it persuasive for clarifying the issue of whether thiosulfate in the instant claims is included in the scope of "excipients" or whether it is in addition to said "excipients".

The rejection of claims 43-45, 47, 49, 51, 53, 58, 60, and 61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what said composition is effective against, and, whether "excipients" is to the exclusion of thiosulfate, is maintained.
	For applicant's argument concerning "excipients" and thiosulfate, see supra.
	The examiner has considered applicant's argument, but does not find it persuasive for clarifying the issue of whether thiosulfate in the instant claims is included in the scope of "excipients" or whether it is in addition to said "excipients".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly amended claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim now recites the limitation "vaginal lubricant" in line 9.  
	There is insufficient antecedent basis for this limitation in the claim because the preamble recites "prebiotic vaginal lubricant" not just "vaginal lubricant".

Conclusion
Claims 41-63 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 16, 2021